Title: Gabriel Richard to Thomas Jefferson, 9 February 1811
From: Richard, Gabriel
To: Jefferson, Thomas


          
            Sir
            Detroit February 9–1811
          
           This is to acquaint your Excellency that your good wishes towards our Institution at Spring-hill have not been yet fulfilled. Although on my part I have complying complyied with my engagements, having till this day a greater number of indian Children than I had agreed to, and although I have transmitted to the Governement the proper Certificates of our Governor, yet nothing has been done untill this day, but this viz. that my accounts may be Settled on the principle that nothing above 400 doll.—pr year Shall be allowed. The expences I have made for the Instruction & boarding and clothing Indian children are far Superior to that Compensation. I have Sent my accounts last week by mr Grely the Surveyor of public land in this Tery
           it would be a very great Service to me & our Institution, if your Excellency could write few lines to the President, and certify what Transactions had passed between me and Government when I was in washington January 1809.
          
           first that we were to enjoy the farm of Spring hill free from paying any rent, which is now required by mr Atwater the Collector of duties, who has instituted an action in the Supreme Court against me. 2ly please to Certify that it was further agreed that three workmen were to be paid by Govt to work at Spring hill for the benefit and Encouragement of our Institution—after Several attempts made in vain to haveobtain the transfer of the farm of Spring hill made to our Institution, I had written that rather than to remain in any longer uncertainties I Should prefer that the premisses Should be put at public Sale expecting that it Should be Sold Low, which Should have been So; if it had been done in the time I expected as before in April. But on the contrary it was done on the 1st September when by our handyhard work it had the best appearance. my means were not adaquate to reach the extravagant Sum which it was bidden 5000 doll., a manifest proof that the Premisses had been improoved by our great expences. now all our work is lost. it is therefore in vain that we have taken So much trouble and expended So much money. we have been obliged to moove of and quit a place which was So well calculated for Studies being retired from noise and a very healthy Situation.  how often I have remembered these beautiful lines of Virgiliusnos patriam fugimus et dulcia linquimus arva.—insere nunc mælibœe pyros pone ordine vites.
          
            Sic vos non vobis nidificatis aves:
           Sic vos non vobis mellificatis apes:
           Sic vos non vobis vellera fertis oves:
           Sic vos non vobis fertis aratra boves.
          
          I have not given up & I will not give up the designg of Instructing Indian children. I am certain that with constancy we Shall Succeed. but Some means must be Supplied by Government and the advantages & fruits which will be gathered Shall certainly be above the expences. trusting to your benevolence, I remain very respectfully
          
            your most obedt & humble Servt
            
 Gabriel Richard
          
        